DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Theobald et al. (US 9,411,337 B1, hereinafter Theobald) in view of Blackford et al (US 2021/0081917 A1, hereinafter Blackford).

Regarding claim 1, Theobald teaches:
A robot  (See at least Fig. 2 and 3, disclosing a mobile robot) comprising:
a secure storage area (see at least Fig. 2, elements 40, 50 and 52, disclosing a storage area 40 with securable cabinets and drawers, i.e. storage container 40 is a secure storage area; see also Col. 4, lines 10-13); 
a camera (see at least Fig. 1, elements 76 and 78, disclosing sensors; see also Col. 5, lines 5-8, disclosing the sensors may be cameras);
a propulsion system (See at least Fig. 1, element 86, disclosing a drive system, i.e. a propulsion system. See also Col. 5, lines 46-48, disclosing "The drive system 86 may be configured to move the mobile mechanism 20 to various locations around its operating environment."); 
a memory device (See at least Fig. 1, element 84, disclosing a memory); and
a processor configured to execute instructions stored in the memory device (See at least Fig. 1, element 92, disclosing a control system; see also Col. 6, lines 30-34, disclosing the control system may be implemented using processors), which when executed by the processor, cause the processor to at least: 
receive a request for drop box services (See at least Fig. 4, element 402, disclosing receiving command data; see also col. 6, lines 39-51, disclosing the command data may be scheduling data including pickup/delivery of items, i.e. a request for services including locations. See also Col. 6, lines 54-56, disclosing security data indicates authentication information for the pickup/drop-off, i.e. requestor information.);
control the propulsion system to navigate the robot to the pickup location (See at least [0044], disclosing moving the robot to a first location, i.e. the pickup location; see also Col. 6, lines 63-64); 
authenticate an identity of the requestor in response to arriving at the pickup location (Fig. 4, element 406; See at least Col. 7, lines 1-21, disclosing comparing first security criteria with model security data to determine if the user is authorized to access one or more of the item areas);
provide the requestor access to the secure storage area in response to authenticating the identity of the requestor (Fig. 4, element 406; See at least Col. 7, lines 1-21, disclosing "Where the first user is determined to be an authorized user, the control system 92 may signal the security system 88 to provide access to the respective item areas.");…
lock the secure storage area (see at least Col. 7, lines 40-44); and…
Theobald does not explicitly teach:
Within a casino
AND
detect receipt, from the requestor, of at least one value instrument within the secure storage area;…
provide a receipt to the requestor in response to receiving the at least one value instrument within the secure storage area.
However, Examiner notes the limitation “within a casino” to be intended use and therefore given no patentable weight. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. (see MPEP 2144) In this case, the limitation is dictating exactly where the robot is being used, i.e. a casino, and there is no structural distinction in this limitation.
Furthermore, pertinent to the same problem of storing valuable items, Blackford teaches:
detect receipt, from the requestor, of at least one value instrument within the secure storage area (See at least [0025], disclosing detecting receipt of an item);…
provide a receipt to the requestor in response to receiving the at least one value instrument within the secure storage area (see at least [0024], disclosing printing a receipt when a transaction has been completed).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Theobald to incorporate detecting receipt of a valuable and providing a receipt up detection of receiving the valuable, as taught by Blackford.  One would have been motivated to make this modification in order to increase user convenience, as a user would want confirmation that an item or valuable has been received.

Regarding claim 3, the combination of Theobald and Blackford teaches:
The robot of claim 1, wherein the value instrument is at least one of: i) monetary currency, or ii) a printed ticket associated with a monetary value (Blackford: [0025], disclosing receiving bank notes, i.e. monetary currency and a check, i.e. a printed ticket with monetary value).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Theobald to incorporate detecting receipt monetary currency a printed ticket with monetary value, as taught by Blackford.  One would have been motivated to make this modification in order to increase user convenience.

Regarding claim 8, Theobald teaches:
A tangible, non-transitory, computer-readable storage medium for use with a robot, the computer-readable storage medium having instructions stored therein, which when executed by a processor, cause the processor to at least:
receive a request for drop box services (See at least Fig. 4, element 402, disclosing receiving command data; see also col. 6, lines 39-51, disclosing the command data may be scheduling data including pickup/delivery of items, i.e. a request for services including locations. See also Col. 6, lines 54-56, disclosing security data indicates authentication information for the pickup/drop-off, i.e. requestor information.);
control the propulsion system to navigate the robot to the pickup location within the casino (See at least [0044], disclosing moving the robot to a first location, i.e. the pickup location; see also Col. 6, lines 63-64); 
authenticate an identity of the requestor in response to arriving at the pickup location (Fig. 4, element 406; See at least Col. 7, lines 1-21, disclosing comparing first security criteria with model security data to determine if the user is authorized to access one or more of the item areas);
provide the requestor access to the secure storage area in response to authenticating the identity of the requestor (Fig. 4, element 406; See at least Col. 7, lines 1-21, disclosing "Where the first user is determined to be an authorized user, the control system 92 may signal the security system 88 to provide access to the respective item areas.");…
lock the secure storage area (see at least Col. 7, lines 40-44); and…
Theobald does not explicitly teach:
Within a casino
AND
detect receipt, from the requestor, of at least one value instrument within the secure storage area;…
provide a receipt to the requestor in response to receiving the at least one value instrument within the secure storage area.
However, Examiner notes the limitation “within a casino” to be intended use and therefore given no patentable weight. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. (see MPEP 2144) In this case, the limitation is dictating exactly where the robot is being used, i.e. a casino, and there is no structural distinction in this limitation.
Furthermore, pertinent to the same problem of storing valuable items, Blackford teaches:
detect receipt, from the requestor, of at least one value instrument within the secure storage area (See at least [0025], disclosing detecting receipt of an item);…
provide a receipt to the requestor in response to receiving the at least one value instrument within the secure storage area (see at least [0024], disclosing printing a receipt when a transaction has been completed).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Theobald to incorporate detecting receipt of a valuable and providing a receipt up detection of receiving the valuable, as taught by Blackford.  One would have been motivated to make this modification in order to increase user convenience, as a user would want confirmation that an item or valuable has been received.

Regarding claim 10, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.

Claims 2, 4-5, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Theobald in view of Blackford and further in view of Ferguson et al. (US 2019/0049995 A1).

Regarding claim 2, the combination of Theobald and Blackford teaches:
The robot of claim 1 (cited above),…
The combination does not explicitly teach:
Where the instructions when executed, further cause the processor to at least control the camera to monitor the requestor during transfer of the value instrument to the secure storage area.
However, in the same field of endeavor, mobile storage and delivery robots, Ferguson teaches:
[controlling] the camera to monitor the requestor during transfer of the value instrument to the secure storage area (see at least [0013], claims 1 and 8, disclosing recording a user placing an item into the autonomous robot vehicle; see also [0017]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Theobald to incorporate recording the requestor during use, as taught by Ferguson.  One would have been motivated to make this modification in order to have a record of the transaction, thus increasing safety

Regarding claim 4, the combination of Theobald and Blackford teaches:
The robot of claim 1, wherein the instructions, when executed, further cause the processor to at least: receive, (Theobald; See at least Fig. 4, element 402, disclosing receiving command data; see also col. 6, lines 39-51, disclosing the command data may be scheduling data including pickup/delivery of items, i.e. a request for services including pickup locations.); and
unlock the secure storage area when the robot arrives at the pickup location to permit transfer of the at least one value instrument from the requestor into the secure storage area (see at least Col. 7, lines 14-21, disclosing unlocking the storage container; fig. 4, disclosing the items are loaded at the pickup location.).
The combination does not explicitly teach:
from a robot management system (RMS),…
However, in the same field of endeavor, mobile delivery robots, Ferguson teaches:
from a robot management system (RMS), (see at least [0081], disclosing a fleet management module, i.e. a robot management system)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Theobald to incorporate managing multiple robots through a robot managing system, as taught by Ferguson.  One would have been motivated to make this modification in order to coordinate the activity and positioning of each robot in the fleet, as taught by Ferguson in at least [0081], thereby allowing multiple users/customers to utilize multiple robots at the same or different times.

Regarding claim 5, the combination of Theobald and Blackford teaches:
The robot of claim 1, wherein the instructions, when executed, further cause the processor to at least: receive, (See at least Fig. 4, element 402, disclosing receiving command data; see also col. 6, lines 39-51, disclosing the command data may be scheduling data including pickup/delivery of items, i.e. a request for services including drop-off locations.);
in response to receiving the deposit location, control the propulsion system to navigate the robot to the deposit location (see at least Fig. 4, element 410, disclosing moving the robot to a second location; Col. 7, lines 45-51); and
unlock the secure storage area when the robot arrives at the deposit location to permit removal of the at least one value instrument from the secure storage area (see at least Fig. 4, element 412, disclosing unloading the secure items, i.e. at the drop off location; Col. 8, lines 4-6, disclosing the loading system opens the drawers and cabinets).
The combination does not explicitly teach:
from a robot management system (RMS),…
However, in the same field of endeavor, mobile delivery robots, Ferguson teaches:
from a robot management system (RMS), (see at least [0081], disclosing a fleet management module, i.e. a robot management system)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Theobald to incorporate managing multiple robots through a robot managing system, as taught by Ferguson.  One would have been motivated to make this modification in order to coordinate the activity and positioning of each robot in the fleet, as taught by Ferguson in at least [0081], thereby allowing multiple users/customers to utilize multiple robots at the same or different times.

Regarding claim 9, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.

Regarding claim 11, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise.

Regarding claim 12, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Theobald in view of Blackford and further in view of Deyle et al. (US 2020/0050206 A1).

Regarding claim 6, the combination of Theobald and Blackford teaches:
The robot of claim 1 (cited above),…
The combination does not explicitly teach:
receive, from a robot management system (RMS), a monitoring location;
in response to receiving the monitoring location, control the propulsion system to navigate the robot to the monitoring location; and
control the camera to acquire at least one image of the monitoring location.
However, in the same field of endeavor, mobile robots, Deyle teaches:
receive, from a robot management system (RMS), a monitoring location (see at least [0055], disclosing a central system that provides instruction to robots; [0105], disclosing the navigation system moves the robot in response to receiving navigation instructions from the central system including an end location, i.e. a monitoring location, e.g. when the robot is patrolling; see also [0133]-[0134]);
in response to receiving the monitoring location, control the propulsion system to navigate the robot to the monitoring location (see at least [0105], disclosing moving the robot along a selected path, i.e. navigating to an end or monitoring location); and
control the camera to acquire at least one image of the monitoring location (see at least [0139]-[0140], disclosing cameras capturing and recoding images and video. The robot can capture or stream video continuously, i.e. when the robot reaches the monitoring location, or in response to being instructed by the central system or operator).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Theobald to incorporate monitoring an area, as taught by Deyle.  One would have been motivated to make this modification in order to increase safety of an area being monitored.

Regarding claim 7, the combination of Theobald and Blackford teaches:
The robot of claim 1 (cited above),…
The combination does not explicitly teach:
receive, via the input device, a request to escort the requestor; and
in response to receiving the request: control the propulsion system to cause the robot to escort the requestor; and
control the camera to monitor the requestor while the robot escorts the requestor.
However, in the same field of endeavor, mobile robots, Deyle teaches:
receive, via the input device, a request to escort the requestor (see at least [0148], disclosing receiving a request that a user wants to leave an area, and in response the robot escorts/follows a user); and (ALTERNATE REJECTION FOR THIS LIMITATION BELOW)
in response to receiving the request: control the propulsion system to cause the robot to escort the requestor (see at least [0148], disclosing escorting a user); and
control the camera to monitor the requestor while the robot escorts the requestor (see at least [0150]-[0151], disclosing tracking/following an individual while monitoring movement and facial detection).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Theobald to incorporate escorting a user, as taught by Deyle.  One would have been motivated to make this modification in order to increase safety and security for the requestor.

Regarding claim 13, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.

Regarding claim 14, the claim recites analogous language to claim 7 above, and is therefore rejected under the same premise.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Theobald in view of Blackford, further in view of Deyle, and further in view of Park et al. (US 2021/0331315 A1).

Regarding claim 7, the combination of Theobald and Blackford teaches:
The robot of claim 1 (cited above),…
The combination does not explicitly teach:
receive, via the input device, a request to escort the requestor; and
in response to receiving the request: control the propulsion system to cause the robot to escort the requestor; and
control the camera to monitor the requestor while the robot escorts the requestor.
However, in the same field of endeavor, mobile robots, Park teaches:
receive, via the input device, a request to escort the requestor (see at least [0085], disclosing "According to a request made by a user for guide services, the controller 740 may control the robot such that the robot may escort the user to a destination selected by the user.")
in response to receiving the request: control the propulsion system to cause the robot to escort the requestor (see at least [0085], disclosing "According to a request made by a user for guide services, the controller 740 may control the robot such that the robot may escort the user to a destination selected by the user."); and
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Theobald to incorporate escorting a user, as taught by Park.  One would have been motivated to make this modification in order to increase safety and security for the requestor.
Furthermore, in the same field of endeavor, mobile robots, Deyle teaches:
control the camera to monitor the requestor while the robot escorts the requestor (see at least [0150]-[0151], disclosing tracking/following an individual while monitoring movement and facial detection).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Theobald to incorporate escorting a user, as taught by Deyle.  One would have been motivated to make this modification in order to increase safety and security for the requestor.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2021/0362335 A1), in view of Pechinko (US 10,755,522 B1).

Regarding claim 15, Kim teaches:
A method for controlling a robot to perform drop box and security services (see at least title, abstract), the method comprising:
 receiving, by a processor (see at least [0052], disclosing a processor) and via an input device (see at least [0052], disclosing an input device), an input from a requestor to unlock a secure storage area of the robot [0193], disclosing a user  inputting password or account information via the input device 420 to unlock the item receiving unit); 
detecting, by the processor, deposit of least one value instrument within the secure storage area (see at least [0212], disclosing detecting receiving of an item to be stored), 
locking, by the processor, the secure storage area (see at least [0193], disclosing locking the item receiving unit); and 
providing, by the processor and in response to locking the secure storage area and via a communications network, a message to at least one system server indicating that the robot has received the at last one value instrument (see at least [0213], disclosing transmitting an item receiving notification to the server 200a; [0084], disclosing a cloud network, i.e. a communications network).
Kim does not explicitly teach:
wherein the at least one value instrument is contained within an electronic gaming device (EGD) and removed by the requestor from the EGD for deposit within the secure storage area;
However, in the same field of endeavor, powered mobile carts, Pechinko teaches depositing value instruments into a drop cart from an electronic gaming machine (see at least Fig. 1; Col 4, lines 15-20, disclosing the cashbox is withdrawn from an electronic gaming machine to be stored in a drop cart; see also Col. 5, lines 34-51).
Therefore, from the teachings of Pechinko, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the storage of Kim to incorporate acceptance of a value instrument obtained from an electronic gaming machine, as taught by Pechinko.  One would have been motivated to make this modification in order to better secure physical documents (e.g. cash or tickets), as taught by Pechinko, thus increasing security.

Regarding claim 18, the combination of Kim and Pechinko teaches:
The method of claim 15, further comprising: 
receiving, by the processor and from a robot management system (RMS), a deposit location (Kim: see at least [0168], disclosing a server 200a, i.e. a robot management system, receiving a robot call request from a user; [0181]-[0182], disclosing receiving item storage information including location of the item to be stored; see also [0190]);
 in response to receiving the deposit location, controlling, by the processor, a propulsion system of the robot to navigate the robot to the deposit location (Kim: see at least [0183]-[0184], disclosing controlling the drive unit to move to the position); and
unlocking, by the processor, the secure storage area when the robot arrives at the deposit location to permit transfer of the at least one value instrument from the secure storage area (Kim: see at least [0193], disclosing unlocking the cover so the item can be carried out; see also [0250]).

Claim  16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Pechinko, and further in view of Ferguson.

Regarding claim 16, the combination of Kim and Pechinko teaches:
The method of claim 15, further comprising: 
The combination does not explicitly teach
controlling, by the processor, a camera of the robot to monitor the requestor during transfer of the value instrument from the EGD to the secure storage area.
However, in the same field of endeavor, [controlling] the camera to monitor the requestor during transfer of the value instrument… to the secure storage area (see at least [0013], claims 1 and 8, disclosing recording a user placing an item into the autonomous robot vehicle; see also [0017]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Kim to incorporate recording the requestor during use, as taught by Ferguson.  One would have been motivated to make this modification in order to have a record of the transaction, thus increasing safety

Claim  17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Pechinko, and further in view of Theobald.

Regarding claim 17, the combination of Kim and Pechinko teaches:
The method of claim 15, further comprising: 
receiving, by the processor and from a robot management system (RMS), a pickup location (Kim: see at least [0168], disclosing a server 200a, i.e. a robot management system, receiving a robot call request from a user; [0172], disclosing the call request may include position information of the user or store, i.e. a pickup location; see also [0176]);
 in response to receiving the pickup location, controlling, by the processor, a propulsion system of the robot to navigate the robot to the pickup location (Kim: see at least [0177], disclosing controlling the drive unit to move to the position); and
(Pechinko: see at least Fig. 1; Col 4, lines 15-20, disclosing the cashbox, i.e. a value instrument, is withdrawn from an electronic gaming machine to be stored in a drop cart; see also Col. 5, lines 34-51).
The combination does not explicitly teach unlocking the secure storage area when the robot arrives at the pickup location.
However, in the same field of endeavor, mobile drop box robots, Theobald teaches:
unlocking, by the processor, the secure storage area when the robot arrives at the pickup location (see at least Col. 7, lines 14-21, disclosing unlocking the storage container; fig. 4, disclosing the items are loaded at the pickup location).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the storage area of Kim to be locked during transit, and thus be unlocked when entering the pickup area, as taught by Theobald.  One would have been motivated to make this modification in order to dissuade unauthorized personnel from accessing the storage area without permission.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Pechinko, and further in view of Deyle.

Regarding claim 19, the combination of Kim and Pechinko teaches:
The method of claim 15, further comprising: 
The combination does not explicitly teach:
receive, from a robot management system (RMS), a monitoring location;
in response to receiving the monitoring location, control the propulsion system to navigate the robot to the monitoring location; and
control the camera to acquire at least one image of the monitoring location.
However, in the same field of endeavor, mobile robots, Ferguson teaches:
receive, from a robot management system (RMS), a monitoring location (see at least [0055], disclosing a central system that provides instruction to robots; [0105], disclosing the navigation system moves the robot in response to receiving navigation instructions from the central system including an end location, i.e. a monitoring location, e.g. when the robot is patrolling; see also [0133]-[0134]);
in response to receiving the monitoring location, control the propulsion system to navigate the robot to the monitoring location (see at least [0105], disclosing moving the robot along a selected path, i.e. navigating to an end or monitoring location); and
control the camera to acquire at least one image of the monitoring location (see at least [0139]-[0140], disclosing cameras capturing and recoding images and video. The robot can capture or stream video continuously, i.e. when the robot reaches the monitoring location, or in response to being instructed by the central system or operator).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Kim to incorporate monitoring an area, as taught by Deyle.  One would have been motivated to make this modification in order to increase safety of an area being monitored.

Regarding claim 20, the combination of Kim and Pechinko teaches:
The method of claim 15, further comprising: 
The combination does not explicitly teach:
receive, via the input device, a request to escort the requestor; and
in response to receiving the request: control the propulsion system to cause the robot to escort the requestor; and
control the camera to monitor the requestor while the robot escorts the requestor.
However, in the same field of endeavor, mobile robots, Deyle teaches:
receive, via the input device, a request to escort the requestor (see at least [0148], disclosing receiving a request that a user wants to leave an area, and in response the robot escorts/follows a user); and (ALTERNATE REJECTION FOR THIS LIMITATION BELOW)
in response to receiving the request: control the propulsion system to cause the robot to escort the requestor (see at least [0148], disclosing escorting a user); and
control the camera to monitor the requestor while the robot escorts the requestor (see at least [0150]-[0151], disclosing tracking/following an individual while monitoring movement and facial detection).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Kim to incorporate escorting a user, as taught by Deyle.  One would have been motivated to make this modification in order to increase safety and security for the requestor.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Pechinko, further in view of Deyle, and further in view of Park.

Regarding claim 20, the combination of Kim and Pechinko teaches:
The method of claim 15, further comprising: 
The combination does not explicitly teach:
receive, via the input device, a request to escort the requestor; and
in response to receiving the request: control the propulsion system to cause the robot to escort the requestor; and
control the camera to monitor the requestor while the robot escorts the requestor.
However, in the same field of endeavor, mobile robots, Park teaches:
receive, via the input device, a request to escort the requestor (see at least [0085], disclosing "According to a request made by a user for guide services, the controller 740 may control the robot such that the robot may escort the user to a destination selected by the user.")
in response to receiving the request: control the propulsion system to cause the robot to escort the requestor (see at least [0085], disclosing "According to a request made by a user for guide services, the controller 740 may control the robot such that the robot may escort the user to a destination selected by the user."); and
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Theobald to incorporate escorting a user, as taught by Park.  One would have been motivated to make this modification in order to increase safety and security for the requestor.
Furthermore, in the same field of endeavor, mobile robots, Deyle teaches:
control the camera to monitor the requestor while the robot escorts the requestor (see at least [0150]-[0151], disclosing tracking/following an individual while monitoring movement and facial detection).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Theobald to incorporate escorting a user, as taught by Deyle.  One would have been motivated to make this modification in order to increase safety and security for the requestor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Canoso et al (US 9,535,421 B1), disclosing a mobile delivery robot with locking container used in hotels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664